Citation Nr: 0723864	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back condition.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  Service in Vietnam is evidenced of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

Procedural history

The veteran's initial claim of entitlement to service 
connection for a back disability was denied by the RO in a 
rating decision dated January 14, 1981.  By letter dated 
January 27, 1981, the RO informed the veteran that his claim 
for entitlement to service connection for a low back 
condition had been denied.  He did not appeal.  

In February 2000, the veteran submitted a claim for service 
connection for PTSD.  In a March 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran disagreed.  In August 2000, 
the veteran and his representative presented evidence and 
testimony before a local hearing officer at the RO.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.  The RO issued a statement of the 
case (SOC) in February 2003.  The veteran subsequently filed 
a VA Form 9 substantive appeal received at the RO on August 
5, 2003; the appeal was submitted out of time.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.303(b).

In February 2000, the veteran filed a claim for service 
connection for a back disability.  It does not appear that he 
RO acted upon that claim.

In September 2003, the veteran asked the RO to reopen his 
claims for service connection for PTSD and for a low back 
condition.  The RO denied reopening due to a lack of new and 
material evidence.  The veteran disagreed and timely 
appealed.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1981 rating decision, the RO 
denied service connection for a low back condition.

2.  Evidence received since the January 1981 decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a low back 
condition.

3.  In an unappealed January 2002 rating decision, the RO 
denied the veteran's claim for service connection for PTSD.

4.  Evidence submitted since the January 2002 rating decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1981 RO rating decision denying service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Since the January 1981 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a low back condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.  The January 2002 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

4.  New and material evidence has been received and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back 
disability and for PTSD.  

As was described in the Introduction, these two claims were 
previously denied in unappealed VA rating decisions.  Before 
considering thee claims on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board will first discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

With regard to the claim to reopen a back disability, the 
Board observes that the veteran was notified in an October 
2003 letter that there had been a previous denial of a claim 
for service connection for a back condition, that the 
decision was mailed on January 27, 1981, that the appeal 
period had expired and that the decision was final.  The 
October 2003 letter also informed the veteran:

In order for us to reconsider this issue, you must 
submit "new and material evidence."  To qualify 
as "new", the evidence must be submitted to VA 
for the first time.  In order to be considered 
"material evidence," the additional information 
must relate to an unestablished fact necessary to 
substantiate your claim.  New and material evidence 
must raise a reasonable possibility, that when 
considered with all the evidence of record (both 
new and old), that the outcome (conclusion) would 
change.  The evidence can't simply be redundant 
(repetitive) or cumulative of that which we had 
when we previously decided your claim.

See October 2003 VCAA letter, at page 2.

With respect to the PTSD claim, because that claim is being 
reopened by the Board, any notice deficiency under Kent is 
harmless.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

Additionally, the veteran was informed in letters dated 
December 2002 and October 2003 of the typical kinds of 
evidence that could be used to support the back and PTSD 
claims, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed in both letters that VA would 
provide a medical examination if it was deemed necessary to 
substantiate his claim.  The veteran was also informed that 
VA would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

The December 2002 letter told the veteran that if he had any 
additional information or evidence to let VA know.  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The veteran's hearing testimony and numerous filings make it 
clear that he is aware of his obligations to support his 
claims with evidence.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, were rendered moot via the RO's denial of service 
connection.  In other words, any deficiency of advisement as 
to those two elements was meaningless, because a disability 
rating and effective date were not assigned in the absence of 
service connection.  The veteran's claims of entitlement to 
service connection were denied based on elements (2) and (3), 
a current disability and a connection between the veteran's 
current disabilities and his active duty service.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to these 
crucial elements.  

Thus, the Board finds that the veteran received proper 
Dingess notice. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before a local hearing officer at the RO in August 
2000 and presented evidence in support of his claim.  

The Board further notes that in his VA Form 9 substantive 
appeal dated August 2004, the veteran indicated that he 
wanted a hearing before a Board member at the RO.  However, 
in a letter dated May 6, 2005, the veteran indicated that he 
no longer wanted such a hearing.  

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back condition.

The veteran essentially contends that he injured his low back 
when he "rolled" a jeep when he was in Vietnam.  See  the 
veteran's September 2003 statement.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  As is noted in the Introduction, the 
veteran's request to reopen his claim for entitlement to 
service connection for PTSD in September 2003.  Thus, the 
claim will be adjudicated by applying the revised section 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The relevant evidence of record at the time of the February 
1981 rating decision included the veteran's service medical 
records.  These included a February 12, 1969, entry that the 
veteran rolled a jeep "injuring only his nose."  An August 
1, 1969, entry described how the veteran complained how he 
had "strained back lifting yesterday."  

The service medical records also include a Statement of 
Medical Condition signed by the veteran which indicates that 
at his discharge, he was in good physical condition.  The 
service medical records do not specifically identify any back 
condition or injury as a problem at the time of discharge.

The February 1981 rating decision

The February 1981 rating decision identified the service 
medical record entries noted above, noted that the veteran 
did not report for a VA examination on December 22, 1980, and 
found that the veteran's in-service back condition was acute 
and transitory in nature.  

The veteran was informed of that decision and of his appeal 
rights by letter from the RO dated January 27, 1981.  He did 
not appeal.

Additionally submitted information

Since the February 1981 rating decision, the veteran has 
submitted medical records from the Oklahoma Department of 
Corrections (DOC); the veteran was an inmate for much of the 
period between the rating decision and date of the claim was 
filed.  The DOC records include a December 26, 1990 entry 
indicating that the veteran complained of low back pain 
caused by an "old injury in 1969 in Nam."  The veteran was 
diagnosed with low back pain.  A February 6, 1996 entry 
indicates the veteran complained of "intermittent low back 
pain since a jeep accident in Nam."    

The record also contains a VA x-ray report dated March 2000, 
which describes "degenerative changes involving the lumbar 
spine", "scoliosis", and an "old partial compression of L1 
and L2."  

Analysis

As indicated in the Introduction, the RO denied the veteran's 
claim for service connection for a back condition in a 
February 1981 rating decision which was not appealed by the 
veteran.  That decision is final.  See 38 U.S.C.A. 
§ 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  The veteran now seeks to reopen his claim.  

As explained above, the veteran's claim for service 
connection for his low back condition may only be reopened if 
he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).  

The February 1981 rating decision in essence denied the 
veteran's claim because of  lack of evidence of Hickson 
elements (1) and (3), medical evidence of a current 
disability and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  With respect to element (2), there was one entry 
pertaining to a back problem in service (although not in 
connection with the jeep rollover as the veteran contends).

There is now of record x-ray evidence of back disabilities, 
to include a degenerative condition and a partial compression 
of vertebrae in the veteran's low back.  This evidence did 
not exist in February 1981.  The new evidence satisfies 
element (1).  However, as noted above all missing elements 
must be satisfied in order for the claim to be reopened.  See 
Evans, supra.

With respect to element (3), the DOC records include two 
entries in which the veteran reported that his back 
disability began in Vietnam.  This amounts to reiterations by 
the veteran of his previous contentions which were of record 
in 1981, namely that his back disability was related to his 
military service.  These statements  therefore are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
  
The fact that the veteran repeated contentions are contained 
in medical records does not make them new and material.  It 
is now well established that information from a veteran which 
is merely transcribed by a medical professional still amounts 
only to a statement from the veteran.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  

Further, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim on the merits, 
because the evidence does not show a nexus between the 
veteran's current back disability and any in-service injury 
or disease.  See 38 C.F.R. § 3.156 (2006).  In the absence of 
such evidence, the veteran's claim may not be reopened.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The benefits sought on appeal remain denied.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - PTSD

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006); Moreau v. Brown, 9 Vet. App. 389 (1996).

Factual background

The "old" evidence

The key evidence considered in the January 2002 rating 
decision included a report from D. Family Center dated 
January 2000 indicating the veteran suffered from PTSD, and 
VA health records indicating the veteran was seen at a mental 
health clinic in February, March and June 2000, and July 
2001.  Notes made in the VA records indicate the veteran 
claimed to suffer from PTSD.

The January 2002 rating decision

The January 2002 rating decision determined, based on the 
medical evidence of record, that PTSD did not exist.  [The RO 
found that the veteran's stressor event had been corroborated 
by his service record and records received from the U.S. Army 
Records Management and Classifications Agency.]  

The January 2002 rating decision denying the veteran's claim 
for service connection for PTSD was not timely appealed and 
is final.  

Newly submitted evidence

Since the January 2002 rating decision, there has been added 
to the record a March 2002 record from the Lexington 
Assessment and Reception Center which indicates an assessment 
of PTSD.  Additionally, a DOC December 2003 psychiatry 
follow-up note indicates an assessment of PTSD.

Analysis

The Board finds that the recent medical assessments of PTSD, 
although brief, are sufficient to reopen the claim.  That is, 
they tend to establish the element which was previously 
lacking, namely a diagnosis of PTSD.  Accordingly, the claim 
is reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the 
reasons explained in the remand section below, the Board 
finds that additional development of the claim is necessary 
before the Board may proceed to a decision on the merits of 
the reopened claim.




ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
low back condition is not reopened.  
The benefit sought on appeal remains denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is allowed.


REMAND

Although the veteran's claim of entitlement to service 
connection for PTSD has been reopened, certain matters remain 
unclear.  As has been alluded to above, there is no well-
supported DSM-IV diagnosis of PTSD, and the medical records 
in fact reveal assessments of other mental illnesses.  It 
thus remains unclear as to whether the veteran in fact has 
PTSD.    

The Board recognizes that the veteran is currently 
incarcerated in a state prison in Oklahoma.  VA's duty to 
assist attaches to incarcerated veterans.  See Bolton v. 
Brown, 8 Vet. App. 185 (1995) [even though incarcerated, a 
veteran should be accorded the same assistance as his fellow, 
non-incarcerated veterans].  The Board finds that the veteran 
is entitled to assistance to substantiate his claim in the 
form of a psychiatric examination..

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Oklahoma 
Department of Corrections and request that 
the veteran receive a psychiatric 
evaluation, specifically including a 
determination under DSM-IV as to whether 
the veteran has PTSD.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on of the veteran's entitlement to 
service connection for PTSD appeal on a de 
novo basis.  If the decision remains 
unfavorable to the veteran, a supplemental 
statement of the case should be prepared, 
and the veteran and his representative 
should be provided an appropriate period of 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


